                Case 3:18-cv-01035-MO           Document 79   Filed 04/14/20   Page 1 of 2




      Jay T. Waldron, OSB #743310                                              Hon. Michael Mosman
      Email: jwaldron@schwabe.com
      Jessica A. Schuh, OSB #164778
      Email: jschuh@schwabe.com
      SCHWABE, WILLIAMSON & WYATT, P.C.
      1211 SW 5th Ave., Suite 1900
      Portland, OR 97204
      Telephone: 503-222-9981
      Facsimile: 503-796-2900
      Attorneys for Intervenor-Defendant Tillamook County

      Ryan P. Steen, OSB No. 034663
      rpsteen@stoel.com
      Kirk B. Maag, OSB No. 105507
      kirk.maag@stoel.com
      Crystal S. Chase, OSB No. 093104
      crystal.chase@stoel.com
      STOEL RIVES LLP
      760 SW Ninth Avenue, Suite 3000
      Portland, OR 97205
      Telephone: 503.224.3380
      Facsimile: 503.220.2480
      Attorneys for Intervenor-Defendant Oregon Forest &
      Industries Council

                                   IN THE UNITED STATES DISTRICT COURT

                                          FOR THE DISTRICT OF OREGON

      CENTER FOR BIOLOGICAL                                           Case No. 3:18−CV−1035−MO
      DIVERSITY et al.,

                            Plaintiffs,                INTERVENORS’ RESPONSE TO STATE
                                                       DEFENDANTS’ MOTION FOR STAY
              vs.

      PETER DAUGHERTY, et al.,

                            Defendants.
              and

      OREGON FOREST INDUSTRIES
      COUNCIL; TILLAMOOK COUNTY,

                     Intervenor-Defendants.
                                                                                SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1 -     INTERVENORS’ RESPONSE TO STATE                                               Attorneys at Law
                                                                                    1211 SW 5th Ave., Suite 1900
             DEFENDANTS’ MOTION FOR STAY                                                Portland, OR 97204
                                                                                      Telephone: 503.222.9981
                                                                                         Fax: 503.796.2900
     PDX\088579\242637\JSH\27717910.1
                Case 3:18-cv-01035-MO         Document 79        Filed 04/14/20     Page 2 of 2




              Intervenor-defendants Tillamook County (“the County”) and Oregon Forest Industries

     Council (“OFIC”) (collectively, “Intervenors”) respond to the State Defendants’ Motion for Stay

     as follows:

              The State Defendants seek to stay this litigation through October 15, 2020, with an option

     to extend the stay for additional time thereafter. The six-month duration of the State Defendants’

     requested stay is tied to the State’s long-term timeline for developing a multi-species Habitat

     Conservation Plan (“HCP”). Intervenors take no position on State’s request to stay the litigation

     through October, but, as an alternative, suggest a more limited 90-day stay, with the option to re-

     evaluate the need for additional time at the end of that period. The circumstances presented by

     the COVID-19 pandemic warrant a 90-day stay. As a practical matter, the pandemic has halted

     Intervenors’ progress in defending the case and will do so for the immediately foreseeable future.

     The litigation is currently in the expert rebuttal stage, which, for Intervenors (like the State

     Defendants), requires field work that cannot be completed due to COVID-19 closures, including

     Executive Order 20-12 (March 23, 2020), Tillamook County Resolution #R-20-006 (March 22,

     2020), and Clatsop County Emergency Order #1 (March 22, 2020). This fact, combined with the

     resource and productivity strains created by the pandemic and stay-at-home-orders, justifies a

     limited-duration stay of 90 days.

              Dated this 14th day of April, 2020.

     SCHWABE, WILLIAMSON & WYATT, P.C.                      STOEL RIVES LLP

     By: s/ Jessica A. Schuh                                By: s/ Crystal S. Chase
        Jay T. Waldron, OSB No. 743314                         Ryan P. Steen, OSB No. 034663
        Jessica A. Schuh, OSB #164778                          Kirk B. Maag, OSB No 105507
        Of Attorneys for Intervenor-Defendant                  Crystal S. Chase, OSB No. 093104
        Tillamook County                                       Attorneys for Intervenor-Defendant
                                                               Oregon Forests and Industries Council


                                                                                      SCHWABE, WILLIAMSON & WYATT, P.C.
Page 2 -     INTERVENORS’ RESPONSE TO STATE                                                     Attorneys at Law
                                                                                          1211 SW 5th Ave., Suite 1900
             DEFENDANTS’ MOTION FOR STAY                                                      Portland, OR 97204
                                                                                            Telephone: 503.222.9981
                                                                                               Fax: 503.796.2900
     PDX\088579\242637\JSH\27717910.1
